Citation Nr: 0014185	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for alcohol and drug 
abuse claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a left knee disorder, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1972 to July 
1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is service-connected for PTSD, evaluated as 
100 percent disabling.

2.  The competent and probative evidence shows that PTSD 
caused or aggravates the veteran's drug and alcohol abuse.

3.  The RO, in an August 1988 rating decision, denied service 
connection for a left knee disorder and notified the veteran 
of that decision by letter also dated in August 1988; he did 
not appeal.

4.  The evidence submitted subsequent to the August 1988 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Service connection for alcohol abuse secondary to the 
veteran's service-connected PTSD is warranted.  38 C.F.R. 
§ 3.310(a) (1999); VAOPGCPREC 2-97 (1997); VAOPGCPREC 2-98 
(1998).

2.  The August 1988 rating decision that denied service 
connection for a left knee disorder is final. [38 U.S.C.A. 
§ (West 1991) (formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. 
§ 20.1103 (1999) (formerly 38 C.F.R. § 19.192).

3.  New and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for a left 
knee disorder has not been received.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Alcohol/Drug Abuse

Pertinent Laws and Regulations

Service connection may be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 
1388-351, prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is a result of a veteran's own alcohol or drug abuse either 
where the claim is based on direct service connection or 
secondary service connection.

VA's General Counsel issued an opinion in which it was held 
that whether service connection for a substance-abuse 
disability is claimed under section 3.310(a) on the basis 
that a service-connected disease or injury caused the 
substance-abuse disability or on the basis that a service-
connected disease or injury aggravated the substance-abuse 
disability, section 8052 prohibits the payment of 
compensation for the substance-abuse disability.  The General 
Counsel went on to hold that a Board decision that had 
purported to grant service connection for alcohol abuse 
secondary to service-connected PTSD was erroneous.  
VAOPGCPREC 2-97. 

In VAOPGCPREC 2-98, General Counsel again held that Section 
8052 prohibits a grant of "direct service connection" for 
drug or alcohol abuse on the basis the of incurrence or 
aggravation in line of duty during service.  General Counsel 
held, however, that the prohibition in 38 U.S.C.A. § 105(a), 
as amended by the OBRA 1990, against granting service 
connection for drug or alcohol abuse "is inapplicable to a 
determination of whether a disability is proximately due to 
or the result of a service connected disease or injury and, 
therefore, does not itself preclude secondary service-
connection of a substance-abuse disability."  This 
interpretation was adopted by the Court in Barela v. West, 11 
Vet. App. 280, 283 (1998).  The Court drew a distinction 
between the payment of compensation and the granting of 
service connection.  It agreed with the most recent General 
Counsel opinion, and held that, secondary service connection 
could be granted for  a substance-abuse disability, but that 
no compensation benefits would be payable for such disability 
with respect to a claim filed after October 31, 1990.  These 
General Counsel Opinions and Court decisions are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Factual Background

Service records are absent notation of drug or alcohol 
dependence.

A VA summary of hospitalization from December 1993 to January 
1994 notes a diagnosis of polysubstance abuse.  The veteran 
was self-referred.  He gave a history of first alcohol use 
during high school and indicated that his alcohol intake 
increased during service.  The veteran also indicated that 
his drinking pattern increased with stress.  

At the time of VA examination in November 1994, the veteran 
reported that he stopped drinking after his hospital 
admission in late 1993, although he had gotten drunk more 
recently.  He indicated to the examiner that his alcohol and 
marijuana abuse were things of the past.  The examiner 
indicated that the veteran demonstrated significant 
psychiatric impairment that was related to alcohol "which in 
turn is related to his use of alcohol as a soporific and 
sedative."  The examiner diagnosed a personality disorder 
and PTSD.

In a rating decision dated in January 1995 the RO established 
service connection and assigned a 50 percent evaluation for 
PTSD, effective January 7, 1994.  The RO denied entitlement 
to compensation benefits based on drug and alcohol abuse, 
based on willful misconduct.  

In a letter dated in August 1995, a staff psychiatrist at a 
VA facility reported treatment of the veteran since June 1994 
for PTSD with major depression and alcohol dependence in 
remission.  In a letter dated in November 1995, D.K., M.D., 
reported the veteran's involvement in the Addiction Treatment 
Program for 22 months.  Dr. D.K. indicated that "[w]hile it 
is difficult in retrospect to determine precisely how his 
alcohol dependence developed, the persistence of his PTSD 
symptoms during extended periods of abstinence is important 
to note.  [The veteran's] drinking functionally addressed his 
PTSD symptoms including sleep disturbance and hyperarousal.  
Furthermore, the drinking permitted him to "act tough" even 
when it involved actions he regretted."  Dr. D.K. concluded 
by stated that the veteran's severe limits in functioning 
were related to his PTSD rather than to his history of 
alcohol dependence.

In a decision dated in February 1996, the RO increased the 
evaluation assigned to PTSD to 100 percent under VA's 
Schedule for Rating Disabilities, effective January 1994.


Analysis

The veteran is service-connected for PTSD.  The Board 
acknowledges that the claims file contains competent medical 
evidence of alcohol use as a symptom and/or coping mechanism 
for psychiatric problems.  Therefore the Board finds that the 
claim for service connection is well grounded.  The Board 
emphasizes that the veteran is in receipt of the maximum 
available evaluation for PTSD, see 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  In any case, the law is clear 
in setting out that no compensation is payable to the 
veteran's based on alcohol and/or drug dependence even were 
such found to be related to his PTSD.  See VAOPGCPREC 2-98.

There is no competent evidence rebutting the competent 
evidence that the service connected PTSD caused or aggravated 
the alcohol and drug abuse.  Dr. D.K., the physician who 
treated the veteran while he was obtaining substance abuse 
help, noted as significant the fact that the veteran's PTSD 
symptoms were persistent even during periods of abstinence 
from alcohol and attributed the veteran's severe limits in 
functioning directly to his PTSD and not to alcohol 
dependence.  See 38 C.F.R. § 3.310(a).  However this opinion 
merely bolsters a conclusion that the alcohol abuse did not 
aggravate PTSD, it says nothing about whether the PTSD 
aggravated the substance abuse.

The Board concludes that weight of the evidence is in favor 
of a conclusion that PTSD caused or aggravated the veteran's 
substance abuse, and that under current Court precedent, 
service connection for such substance abuse is warranted.  In 
reaching this conclusion, the Board notes that compensation 
is not payable for that substance abuse.

Materiality

Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999); see also Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court")t.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The report of medical examination at service entrance in 
August 1972 notes that the lower extremities were normal.  
The veteran denied having or having had a trick or locked 
knee and no knee disorder was noted.  Service medical records 
reflect the veteran's complaints of his left knee "giving 
way" in January 1976 after receiving an immunization shot in 
his left thigh.  He provided a long history of knee injuries 
while in high school playing football.  A service medical 
entry notes that such was not documented at the time of 
enlistment into service.  Physical examination revealed 
lateral collateral ligament laxity bilaterally.  The cruciate 
ligaments were intact bilaterally and no crepitus was noted.  
The conclusion was no evidence of disease noted and the 
recommendation was to wrap the knee with an Ace bandage.  In 
July 1980 the veteran presented with complaints of left knee 
pain after falling in the woods five days earlier.  
Examination revealed mild swelling of the left knee with some 
small contused areas anteriorly and medially.  There was a 
full range of knee motion.  Examination revealed mild 
tenderness at the medial joint line.  There was no 
instability.  The impression was mild strain of the medial 
collateral ligament and the veteran was advised to avoid 
heavy use.  No abnormalities of the lower extremities were 
noted at the time of discharge examination.  

In June 1988 the veteran presented for a VA examination.  X-
rays showed mild degenerative narrowing of the medial joint 
compartment of the left knee with soft tissue calcification 
consistent with old medical collateral ligament injury.  The 
veteran reported that he first injured his knee in July 1980 
when he was camping and he fell six feet over a cliff.  The 
veteran indicated that his knee gradually healed and he was 
totally well until 1982 when he stepped in a hole, twisting 
his knee and then experienced pain and swelling.  The VA 
examiner noted that arthrogram in 1982 was normal, per a 
report presented by the veteran.  The examiner continued to 
note that the veteran underwent arthroscopic surgery in 1983, 
and cited the results of such, indicating report of medial 
horizontal tears on the mid-portion of the left knee medial 
meniscus.  The veteran also reported that he had an 
automobile accident in 1986, with injury to his lateral left 
knee and tibial plateau.  Arthroscopy in October 1986 was 
cited as revealing disruption of the lateral tibial plateau 
articular surface.  The June 1988 VA examiner diagnosed early 
medial compartment degenerative joint disease (post-traumatic 
in nature) and lateral collateral ligament instability.

In a decision dated in August 1988, the RO denied service 
connection for a left knee disorder as there was no medical 
evidence showing a direct relationship between the veteran's 
in-service knee injury and present post-operative residuals.  
The RO notified the veteran of that determination in a letter 
dated in August 1988.  He did not appeal.  

In January 1994, the RO received the veteran's application to 
reopen his claim of entitlement to service connection for a 
left knee disorder.

In March 1994 the veteran presented for a VA examination.  He 
gave a history of injuring his left knee in July 1980 in 
service, when he stepped off an embankment at night.  He 
complained of chronic aches in his knee following the initial 
injury, without significant improvement up until the time of 
a repeat injury in 1982.  He then had symptoms similar to 
those experienced in 1980.  The examiner also noted the 
veteran's 1987 car accident, with continuing left knee 
symptoms since that time.  The examiner's impression was that 
the veteran had a 14-year history of left knee pain that 
began after a twisting fall in 1980 and that he had had at 
least two repeat injuries since that time.  The diagnosis was 
left knee pain.  

In September 1995, the veteran presented for a hearing.  He 
denied participating in sports in high school and stated he 
was in good shape at service entrance, without any knee 
problems.  Transcript at 3.  He indicated he did play 
football while in service and that he injured his knee in 
1976, with continued problems thereafter.  Id. at 4-5.  The 
veteran testified as to his two post-service re-injuries.  
During the hearing the veteran indicated that Dr. Carnine, 
the private physician who had treated him in the early 1980s, 
was deceased and attempts to obtain pertinent records had 
been unsuccessful.  

The claims file also contains records of VA treatment for the 
knee in 1995.  An impression of anterior collateral ligament 
entry is shown in one record.  X-rays were noted to show 
early degenerative joint disease of the left knee.  

A memorandum in the file dated in June 1998 indicates that a 
search of the Seattle VA Medical Center yielded no new 
treatment for the left knee.  

Analysis

As the veteran did not appeal the August 1988 RO decision, 
such became final. 38 U.S.C.A. § (West 1991) (formerly 
38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 (1999) (formerly 
38 C.F.R. § 19.192).  The basis for that decision was that 
there was no competent evidence relating a currently 
diagnosed left knee disorder to service.  The Board further 
notes that the RO noted the presence of both pre and post 
service injuries and that the in-service injury was not of 
such severity to result in permanent damage.

Since the August 1988 decision, new medical evidence, VA and 
private, has been associated with the claims file.  Such 
evidence, to the extent it pertains to psychiatric treatment 
and medical treatment unrelated to the knee, is not material.  
The new medical evidence does include notation of arthritis 
in the left knee and continued knee pain, post knee surgery.  
Also, the additional medical evidence includes note of the 
veteran's in-service knee injury with an onset of symptoms at 
that time.  Such notations reflect the veteran's reported 
history.  The Board emphasizes that his history of in-service 
and post-service injuries was fully considered by the RO in 
its 1988 denial.  The Court has noted that '[e]vidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  

There is also no indication that any of the new medical 
evidence is based on a review of the claims file, or, at 
least, the veteran's service medical records.  The Court has 
held that a physician's statement is not new and material 
evidence when based on a veteran's previously rejected 
recitation of history and not on an independent review of the 
records.  Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) 
(citing Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Knightly v. Brown, 6 Vet. App. 2220, 205-06 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).  In short, 
an opinion based upon an inaccurate factual premise, even if 
not expressly so stated, is no better than the facts alleged 
and has no probative value.  Reonal, at 460-61 (1993).  Thus, 
to the extent the new medical evidence in the record suggests 
that a left knee disorder was first incurred in 1980 in 
service and continued to date, such opinions are based on the 
veteran's previously rejected history, and are thus without 
probative value and insufficient to reopen the veteran's 
claim.  Curry v. Brown, 7 Vet. App. 59, 66 (1994).

Also newly received since the RO's August 1988 decision, are 
the veteran's own statements in support of his claim, to 
include at a personal hearing.  The Board first notes that to 
the extent such statements re-iterate the incurrence of a 
service-injury and post-service injuries, such are not new.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  If the 
evidence is found not to be "new," the analysis ends there; 
its materiality is not relevant.  Smith v. West, 12 Vet. App. 
312 (1999). 

The Board also notes that in his hearing testimony, and in 
certain medical records, the veteran has now contradicted 
prior contentions.  That is, he has now stated that he never 
played football prior to service and that his symptoms 
continued after his service injury rather than completely 
healing until re-injuries as he previously stated.  This 
evidence is new in that it was not previously considered, and 
it is material, in that it is so significant that it must be 
considered in order to fairly adjudicate his claim.  
Therefore, the Boar finds that the veteran has submitted new 
and material evidence sufficient to reopen his claim.

Well-Grounded Claim

In accordance with Winters and Elkins, the Board must 
immediately proceed to determine whether the claim is well 
grounded.  The Board must answer this question in the 
negative.  While the veteran has recently testified as to a 
continuity of symptomatology since service, there is no 
competent evidence linking that continuity to a currently 
diagnosed left knee disorder.  There is no other competent 
evidence of a nexus between a current left knee disorder and 
service.

To the extent that the veteran himself alleges a connection 
between any currently diagnosed left knee disorder and 
service, the record does not reflect that he possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or etiology competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), extended the 
principal of Grottveit v. Brown, 5 Vet. App. 91 (1993), to 
hold that if lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a), it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  The veteran's assertions 
are therefore insufficient to reopen his claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.

Service connection for a left knee disorder is denied.

Service connection for alcohol and drug abuse, claimed as 
secondary to service-connected PTSD, is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

